In his suit against the district the plaintiff failed because school districts are not liable for wages paid or for board furnished to teachers. Wheeler v. Alton School District, 66 N.H. 540. This action is against the town which, though coterminous with the school district, is a distinct and separate organization. Sargent v. District, 63 N.H. 528. The plaintiff does not claim that his action can be maintained unless the defendants — the town of Alton — are made liable by virtue of their vote in 1895 to raise money to pay the plaintiff's demand. A town cannot by vote make itself liable to an action on a demand which it is neither equitably nor legally bound to satisfy. Bowles v. Landaff, 59 N.H. 164; Cole v. Bedford,97 Mass. 326, note; Usher v. Colchester, 33 Conn. 567. All money raised by a town for school purposes must be paid over to the school board, who are alone responsible, under a heavy penalty, for its lawful expenditure. P. S., c. 88, ss. 1, 2, 3, 4, 7. Towns have no power to require that money raised by them for schools shall be applied to any special purpose. The appropriation of the school money rests exclusively with the school board. P. S., c. 88, ss. 2, 7, 12; c. 90, s. 12; c. 92, ss. 1-14. The utmost effect that can be given to the vote of the defendants in 1895 is to authorize the selectmen to assess, collect, and pay over to the school board, in addition to the amount required by law, a sum equal to the amount paid by the plaintiff to the teacher.
Judgment for the defendants.
PARSONS, J., did not sit: the others concurred.